686 S.E.2d 513 (2009)
In the Matter of D.L.H.
appealed by State of NC.
No. 350PA09.
Supreme Court of North Carolina.
November 5, 2009.
Latoya B. Powell, Assistant Attorney General, for State of North Carolina.
Leslie C. Rawls, Charlotte, for D.L.H.
Prior report: ___ N.C.App. ___, 679 S.E.2d 449.

ORDER
Upon consideration of the petition filed by Appellant (State of NC) on the 25th of August 2009 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 5th of November 2009."
Upon consideration of the petition filed on the 25th of August 2009 by Appellant (State of NC) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 5th of November 2009."
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).